SMYTH, Chief Justice
(concurring specially). Doubting that the act complained of came within the scope of Regan’s specific authority, I prefer to place my concurrence in the judgment of reversal upon the broad ground that Seymoure was a passenger, and as such entitled to protection from the railroad company against assaults by its employees (Hayne v. Union Street Railway Co., 189 Mass. 551, 76 N. E. 219, 3 L. R. A. (N. S.) 605, 109 Am. St. Rep. 655; Pendleton v. Kinsley, 3 Cliff. 416, Fed. Cas. No. 10922; Kansas City Southern Railway Co. v. Willsie, 224 Fed. 908, 140 C. C. A. 352; New Jersey Steam-Boat Co. v. Brockett, 121 U. S. 637, 7 Sup. Ct. 1039, 30 L. Ed. 1049; 10 C. J. § 1325 et seq.), and that this duty of protection was violated by the railroad company, through Regan, when he made the attack in question.